Exhibit 10.2

 

August 8, 2005

 

VIA FACSIMILE AND FEDERAL EXPRESS

 

Keith G. Frey

Chief Financial Officer

Occupational Health + Rehabilitation Inc

175 Derby Street

Suite 36

Hingham, MA 02043

 

RE: Waiver under the Amended and Restated Revolving Credit and Security
Agreement, dated as of December 15, 2003 (as amended, modified or supplemented
to date, the “Agreement”), between Occupational Health + Rehabilitation Inc.
(“OH+R”), CM Occupational Health, Limited Liability Company (“OHLLC”) and
OHR-SSM, LLC (“OHR-SSM”, OH+R, OHLLC and OHR-SSM, individually and collectively
referred to herein as the “Borrower”) and CapitalSource Finance LLC (“Lender”)

 

Dear Mr. Frey,

 

Reference is hereby made to the Agreement. All capitalized terms used herein
without definition shall have the meanings ascribed to such terms in the
Agreement.

 

Borrower has informed Lender that OH+R plans to enter into an Agreement and Plan
of Merger substantially in the form previously provided to Lender on August 7,
2005 (the “Merger Agreement”), among Concentra Operating Corporation (“Parent”),
Brady Acquisition Corp. (“Merger Sub”) and OH+R. Such agreement contemplates the
merger of Merger Sub with and into Borrower with OH+R becoming an indirectly
wholly-owned subsidiary of Parent (the “Merger”) and requires, under certain
circumstances set forth in the Merger Agreement in connection with the
termination of the Merger Agreement, OH+R to issue an unsecured promissory note
to Parent in the principal amount of $1,960,000 substantially in the form
previously provided to Lender and attached hereto as Exhibit A with accrued
interest and principal due at the earlier of three years from issuance or the
closing of an alternate acquisition (the “Note”). In addition and in connection
with the Merger, OH+R will either purchase the membership interest of the other
member of OHR-SSM (the “Equity Purchase”) or sell substantially all of the
assets of OHR-SSM to Parent or an affiliate of Parent (the “Asset Sale”).

 

The execution of the Merger Agreement and the consummation of the Merger by OH+R
would constitute a Change of Control under the Agreement, which, absent Lender’s
consent, would be an Event of Default under Article VIII (i) of the Agreement.
Additionally, the issuance of the Note by OH+R would be violation of Section 7.2
of the Agreement which, absent Lender’s consent, would be an Event of Default
under Article VIII (c) and (o) of the Agreement. Additionally, the consummation
of the Equity Purchase by OH+R would be violation of Section 7.4 of the
Agreement which, absent Lender’s consent, would be an Event of Default under
Article VIII(c) of the Agreement. Additionally, the consummation of the Asset
Sale would be a violation



--------------------------------------------------------------------------------

of Section 7.11 of the Agreement which, absent Lender’s consent, would be an
Event of Default under Article VIII(c) of the Agreement. Borrower has requested
that the Lender consent to Borrower’s execution of the Merger Agreement,
issuance of the Note, the Equity Purchase, the Asset Sale and consummation of
the Merger and waive any Events of Default that would be occasioned thereby.

 

Subject to satisfaction of each of the conditions precedent and subsequent set
forth in the following paragraph, Lender hereby consents to (1) the execution,
delivery and performance by Borrower of the Merger Agreement substantially in
the form previously provided to Lender on August 7, 2005, (2) the issuance of
the Note, in substantially the form provided to Lender and attached hereto as
Exhibit A, in accordance with the terms of the Merger Agreement, (3) the
consummation of the Equity Purchase in connection with the Merger, (4) the
consummation of the Asset Sale in connection with the Merger and (5) the
consummation of the Merger in accordance with the Merger Agreement, and waives
any Events of Default that would be occasioned thereby.

 

The effectiveness of Lender’s consents and waivers set forth in the immediately
preceding paragraph above is subject to satisfaction of each of the following
conditions precedent and subsequent:

 

(i) Each Borrower shall have duly executed and delivered a copy of this consent
letter to Lender;

 

(ii) OH+R, Parent and Merger Sub shall have duly executed and delivered the
Merger Agreement substantially in the form previously provided to Lender on
August 7, 2005;

 

(iii) all representations, warranties, covenants and agreement of Borrower in
the Agreement and Loan Documents shall be true and correct in all material
respects at and as of the date hereof and as of the effective date of this
letter agreement as though then made, except (A) to the extent of the changes
caused by the transactions expressly contemplated herein, and (B) for such
representations and warranties as by their terms expressly speak as of an
earlier date;

 

(iv) simultaneously with the effectiveness of the Merger, the Revolving Facility
shall terminate and Borrower shall repay, or cause Parent to repay, Lender in
full in cash all of the Obligations, including without limitation, the Minimum
Termination Fee which shall be due as a result of the Revolver Termination; and

 

(v) there shall be no Default or Event of Default under the Agreement or other
Loan Documents (other than Events of Default waived pursuant to this letter
agreement).

 

Additionally, Lender’s consents and waivers with respect to the Equity Purchase
and the Asset Sale shall only be effective if the Merger is consummated in
accordance with the terms of the Merger Agreement.

 

Notwithstanding anything herein to the contrary, Borrower hereby acknowledges
and agrees that upon the effectiveness of the Merger, then a “Revolver
Termination” under Section 11.1(c) of the Agreement shall have occurred for all
purposes contemplated by the Agreement. The parties agree that the definition of
“Revolver Termination” under Section 11.1(c) of the Agreement hereby is amended
to include the “Merger” as defined in this letter agreement.



--------------------------------------------------------------------------------

In order to induce Lender to execute and deliver this letter agreement, Borrower
hereby represents and warrants that no Event of Default exists on the date
hereof after giving effect to this letter agreement and the transactions
contemplated hereby. In consideration of the foregoing, each Borrower hereby
ratifies and confirms all of the Obligations pursuant to the Agreement and other
Loan Documents to which it is a party.

 

Except as expressly set forth herein, (i) the Agreement and other Loan Documents
remain in full force and effect, (ii) this letter agreement shall not be deemed
to be a waiver, amendment or modification of, or consent to or departure from,
any provisions of the Agreement or any other Loan Document or to be a waiver of
any Default or Event of Default under the Agreement or any other Loan Document
whether arising before or after the date hereof or as a result of the
transactions contemplated hereby (except for the specific consent referenced
above in this letter agreement), and (iii) this letter agreement shall not
preclude the future exercise of any right, remedy, power or privilege available
to Lender whether under the Agreement, the other Loan Documents or otherwise and
shall not be construed or deemed to be a satisfaction, novation, cure,
modification, amendment or release of the Note, Obligations, Agreement or other
Loan Documents.

 

This letter agreement, together with the agreements, documents and instruments
contemplated hereby, (i) constitutes the entire understanding of the parties
with respect to the subject matter hereof and thereof, and any other prior or
contemporaneous agreements, whether written or oral, with respect hereto or
thereto are expressly superseded hereby and thereby, (ii) shall be governed by
and construed in accordance with the laws of the State of Maryland, and (iii)
shall be binding upon and inure to the benefit of the successors and assigns of
the parties hereto.



--------------------------------------------------------------------------------

Please indicate your consent to the terms and conditions of this letter
agreement by signature of your authorized officer in the space indicated below.

 

Very truly yours, CAPITALSOURCE FINANCE LLC By:  

/s/ J. Anthony Romero

--------------------------------------------------------------------------------

Name:   J. Anthony Romero Title:   Director

 

ACKNOWLEDGED AND AGREED TO as of August 8, 2005. OCCUPATIONAL HEALTH +
REHABILITATION INC By:  

/s/ Keith G. Frey

--------------------------------------------------------------------------------

Name:   Keith G. Frey Title:   Chief Financial Officer CM OCCUPATIONAL HEALTH,
LIMITED LIABILITY COMPANY By: Occupational Health + Rehabilitation Inc, its
Member and Manager By:  

/s/ Keith G. Frey

--------------------------------------------------------------------------------

Name:   Keith G. Frey Title:   Chief Financial Officer OHR-SSM, LLC By:
Occupational Health + Rehabilitation Inc, its Member and Manager By:  

/s/ Keith G. Frey

--------------------------------------------------------------------------------

Name:   Keith G. Frey Title:   Chief Financial Officer

 

The Company shall furnish supplementally a copy of any omitted schedules or
exhibits to the Commission upon request.